Citation Nr: 0623538	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate compensable evaluations for tinnitus 
in each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to June 
1972.

The instant appeal arose from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Paul, Minnesota, which granted service 
connection and a sole 10 percent evaluation for tinnitus.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish separate compensable 
evaluations for tinnitus in each ear.  He argues that, 
because he filed a claim for hearing loss in March 2003, and 
because he perceives the condition bilaterally, separation 
evaluations should be assigned under the version of the law 
in effect prior to June 13, 2003.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  That diagnostic code was revised effective June 13, 
2003.  The revisions were intended to codify VA's long-
standing practice of assigning a single 10 percent evaluation 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  See Schedule 
for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. 
Reg. 25,822 (May 14, 2003).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board which had concluded that no more than 
a single 10-percent disability evaluation could be assigned 
for tinnitus, whether perceived as bilateral or unilateral, 
under prior regulations.  The Court held that the pre-June 
13, 2003 versions of 38 C.F.R. § 4.87, Diagnostic Code 6260, 
required the assignment of "dual ratings" for bilateral 
tinnitus.  Id. at 78.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that could ultimately be 
overturned, the Secretary of VA imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay included all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, affirming VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts.  Id. at 1349.  Finding that there was a lack of 
evidence in the record that VA's interpretation of Diagnostic 
Code 6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in failing to defer to VA's interpretation.

As a consequence of the Federal Circuit's holding, the VA 
Secretary, on July 10, 2006, rescinded the stay that had been 
imposed on claims affected by Smith.  The Secretary directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's long-standing interpretation that 
a single 10-percent disability rating is the maximum rating 
available under Diagnostic Code 6260.   

In view of the foregoing, it is clear that there is no legal 
basis upon which to award the veteran separate compensable 
evaluations for tinnitus in each ear.  Accordingly, his claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


